DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to the Request for Continued Examination filed on 11/11/2021 and subsequent filing of Supplemental Amendment on 01/15/2022.
Claims 1-6 and 16-17 have been canceled.
Claim 7 has been amended.
Claims 18-28 have been added.
Claims 7-15 and 18-28 are herein allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, alone or in any reasonable combination disclose the claimed invention. For example, the closest prior art of record, Frei discloses a method to share web content between two or more users by employing client-side programs such as JavaScript that execute from the web client, along with server-side functions such as a relay agent, examine the parent web client's current DOM, compute a data representation of the DOM, and send or receive updates to the data representation of the DOM, due to the exchange of the actual DOM data. Mendez discloses a co-browsing system includes script on a visitor's browser posts information about the visitor to a presence system. The script may post information such as the URL of the page 
fails to particularly disclose when combined with other limitations in the independent claims: proprietary resources are fonts and Cascading Style Sheets (CSS) that are Cross-Origin Resource Sharing (CORS) protected or that are both cookie and CORS protected, and wherein the resource acquisition process is configured to concurrently request the proprietary resources requested by the agent computer from both the visitor computer and from the first website.

The recited limitations of the independent claims, in conjunction with other features of the dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance."


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144